NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                    LOUIS CLAY,
                  Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2014-7118
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-1678, Judge Robert N. Davis.
                ______________________

                Decided: July 13, 2015
                ______________________

   LOUIS CLAY, Parchman, MS, pro se.

    JOSHUA A. MANDLEBAUM, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN,
JR., MARTIN F. HOCKEY, JR.; Y. KEN LEE, LARA K.
EILHARDT, Office of General Counsel, United States
Department of Veterans Affairs, Washington, DC.
                 ___________________
2                                        CLAY   v. MCDONALD



    Before LOURIE, SCHALL, and LINN, Circuit Judges.
PER CURIAM.
    Louis Clay (“Clay”) appeals from the decision of the
United States Court of Appeals for Veterans Claims (“the
Veterans Court”) that affirmed the Board of Veterans’
Appeals (“the Board”) decision finding no clear and un-
mistakable error (“CUE”) in two earlier Board decisions
that denied disability benefits for stomach, back, and neck
injuries. Clay v. Gibson, No. 13-1678, 2014 WL 2608458
(Vet. App. June 12, 2014) (“Opinion”). For the following
reasons, we affirm in part and dismiss in part.
                      BACKGROUND
    Clay served on active duty in the U.S. Air Force from
January to March 1971. In February 1981, Clay filed a
claim for service connection for back and neck injuries
and for a stomach condition. The Department of Veterans
Affairs Regional Office (“RO”) denied service connection
for those conditions, finding that Clay’s service medical
records lacked any “complaints, treatment or diagnosis for
the conditions at issue during service.” Appellee’s Sup-
plemental Appendix (“App.”) 19 (noting “[h]ernia, back,
neck injury, stomach disorder not shown by the evidence
of record”). Clay then appealed from that decision to the
Board. The Board denied Clay’s claim for service connec-
tion (“the 1982 decision”), similarly finding no basis in
Clay’s service medical records. Id. at 20–22.
    In June 1994, Clay sought to reopen his claim for
service connection for a back injury. Id. at 29. The RO
denied that request. Clay appealed to the Board, contend-
ing that he had “submitted new and material evidence
which warrants reopening” of the claim. Id. at 24. The
Board denied the request (“the 1998 decision”), finding
that (1) the service medical and prior adjudication records
were before the Board at the time of the 1982 decision and
were thus “not new,” id. at 30; (2) the 1981 X-ray report
CLAY   v. MCDONALD                                         3



failed to discuss the “etiology of [Clay’s] back disorder, or
the incurrence or aggravation of this condition during his
period of service” and was thus “not material,” id. at 31;
(3) the 1994 opinion of Dr. McArthur was “not material”
because it was “mere speculation as to the occurrence of
an incident, . . . which had already been rejected by the
Board,” id. at 32; (4) the 1995 social security teletype was
immaterial because it gave “no indication” that Clay
incurred or aggravated a back disorder during active
duty, id. at 33; and (5) Clay’s additional statements were
“cumulative of the evidence previously considered,” id.
    In December 2010, Clay asked the Board to revise its
1982 and 1998 decisions, alleging CUE because the Board
proceeded without Clay’s service medical records, thereby
breaching its duty to assist, and failed to address several
issues. The Board found no CUE, and thus declined to
revise its earlier decisions (“the 2013 decision”). Notably,
the Board held that (1) even if the Board proceeded with-
out Clay’s service medical records, which it did not, any
failure to help obtain those records would not result in
CUE; and (2) the remaining issues presented were imma-
terial, contradictory, or based on evidence already availa-
ble to, and dismissed by, the Board. Id. at 7–14.
    Clay appealed to the Veterans Court, and the Veter-
ans Court affirmed the 2013 decision. Opinion at *2. The
court first held that Clay’s duty-to-assist argument cannot
form the basis for CUE. Id. at *1. According to the court,
Clay had to allege some error based on the law and facts
as they were known at the time of the previous decisions
to adequately claim CUE. Id. (citing Cook v. Principi, 318
F.3d 1334 (Fed. Cir. 2002) (en banc)). The court further
held that it lacked jurisdiction to hear Clay’s remaining
arguments because they were never before the Board. Id.
    Clay then appealed to this court seeking to invoke our
jurisdiction under 38 U.S.C. § 7292.
4                                         CLAY   v. MCDONALD



                       DISCUSSION
    Our review of Veterans Court decisions is limited. We
have jurisdiction to review a Veterans Court decision “on
a rule of law or of any statute or regulation . . . or any
interpretation thereof.” 38 U.S.C. § 7292(a). However,
absent a constitutional issue, we lack jurisdiction to
review factual findings or the application of law or regula-
tion to the facts of a case. Id. § 7292(d)(2). To the extent
we have jurisdiction, we set aside a Veterans Court deci-
sion only when it is “arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law.” Id.
§ 7292(d)(1)(A).
    Whether the Veterans Court applied the correct legal
standard falls within this court’s limited jurisdiction over
veterans’ appeals. Lamour v. Peake, 544 F.3d 1317, 1321
(Fed. Cir. 2008) (“Even where factual disputes may re-
main, we have authority to decide whether the Veterans
Court applied the correct legal standard.”). Here, Clay
argues that the Veterans Court did not apply the statutes
and regulations “extant at the time.” Appellant’s Infor-
mal Br. 1. Clay seems to suggest that 38 C.F.R. § 3.303(a)
(1964) required the Board to develop the record before
rendering a decision. We disagree.
    The express language of 38 C.F.R. § 3.303(a) recites:
“Determinations as to service connection will be based on
review of the entire evidence of record.” There is no
requirement, implicit or otherwise, for the Board to devel-
op the record before rendering a decision; it simply man-
dates full consideration of the evidence presented. That is
the standard the Veterans Court applied here, and we do
not find it in error.
    The Veterans Court similarly applied the correct legal
standard for adjudicating a CUE claim. As recited in
Cook, “in order to constitute CUE, the alleged error must
have been outcome determinative, . . . and [it] must have
been based upon the evidence of record at the time of the
CLAY   v. MCDONALD                                         5



original decision.” 318 F.3d at 1344. Moreover, a breach
of the duty to assist cannot form the basis for a CUE
claim. Id. Just because Clay disagrees with the law as it
currently stands does not mean that the Veterans Court
applied the wrong standard.
    The remainder of Clay’s arguments fall outside of our
limited jurisdiction. Clay argues that the Board failed to
consider record evidence. Yet the Board made an express
factual finding to the contrary. App. at 13 (“Even if the
Board were compelled to reach the merits of these general
allegations, it notes that the Veteran’s complete service
treatment records were available and considered by the
Board in connection with both decisions.”). That finding
is outside of our jurisdiction. 38 U.S.C. § 7292(d)(2). Clay
further argues that the Board breached its duty to assist,
and therefore its 1982 and 1998 decisions contain CUE.
That argument has been repeatedly rejected by the Board
and Veterans Court after invoking Cook, and the applica-
tion of that standard to the facts of Clay’s case is a matter
that likewise falls outside of our jurisdiction. Id.; Conway
v. Principi, 353 F.3d 1369, 1372 (Fed. Cir. 2004) (“[W]hile
we can review questions of law, we cannot review applica-
tions of law to fact.”).
    Clay additionally argues that “[b]y the Court applying
new law to the instant case, and not applying the law
extant at the time, [the Court] violated Clay’s due process
and equal protection rights.” Appellant’s Informal Br. 1.
Without a legitimate explanation providing an adequate
basis for that claim, it is constitutional in name only and
thus outside of our jurisdiction. Helfer v. West, 174 F.3d
1332, 1335 (Fed. Cir. 1999) (Characterizing an appeal as
“constitutional in nature does not confer upon us jurisdic-
tion that we otherwise lack.”).
    We have considered the remaining arguments pre-
sented in Clay’s informal appeal brief, but we do not find
6                                       CLAY   v. MCDONALD



them persuasive. For the foregoing reasons, the appeal is
affirmed in part and dismissed in part.
    AFFIRMED IN PART AND DISMISSED IN PART
                         COSTS
     No costs.